Citation Nr: 1040464	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic left wrist 
condition.

2.  Entitlement to service connection for a chronic right wrist 
condition.

3.  Entitlement to service connection for a chronic left ankle 
condition.

4.  Entitlement to service connection for a chronic right ankle 
condition.

5.  Entitlement to service connection for a dental condition, 
claimed as dental pain and unfinished dental procedures.

6.  Entitlement to service connection for dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served from October 1991 to October 1995.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for a dental 
condition and for dental treatment are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with any chronic left 
wrist condition.

2.  The Veteran is not currently diagnosed with any chronic right 
wrist condition.

3.  The Veteran is not currently diagnosed with any chronic left 
ankle condition.

4.  The Veteran is not currently diagnosed with any chronic right 
ankle condition.


CONCLUSIONS OF LAW

1.  A claimed chronic left wrist condition was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

2.  A claimed chronic right wrist condition was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

3.  A claimed chronic left ankle condition was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

4.  A claimed chronic right ankle condition was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 
3.159(b)(1) (2010).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in May 2004 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the appellant's 
claims pursuant to Dingess, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's 
service treatment records and VA and private treatment records.  
There is no indication that the Veteran has provided 
authorization for VA to request additional private medical 
records that are relevant to her claim.  To date, VA has not 
afforded the Veteran an examination for her claimed bilateral 
wrist and bilateral ankle conditions.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of record is 
such that the duty to obtain medical examinations was not 
triggered in this case.  In particular, while the Veteran reports 
that she experiences pain as a result of her duties in service as 
a mess specialist, the Veteran does not have currently diagnosed 
conditions of the wrists and ankles.  Moreover, the medical 
evidence of record is sufficient to decide the claim.  VA medical 
records dating from 2004 to 2008 and private records from a 
chiropractor are of record and do not show that the Veteran has a 
chronic condition of the wrists and ankles.  The Board finds that 
the lack of competent medical evidence of any current bilateral 
wrist and bilateral ankle conditions warrants the conclusion that 
a remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).  
Accordingly, the Board finds no basis for a VA examination to be 
obtained.  See McLendon, supra.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  Certain 
chronic disorders which manifest to a compensable degree within 
one year after separation from service may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 3.303(d). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for chronic 
bilateral wrist and bilateral ankle conditions.

Upon examination at entrance to active service in May 1991 the 
Veteran was not noted to have any wrist or ankle conditions.  
Service treatment records reveal that the Veteran complained of 
right ankle pain in October 1993 after a coffee rack fell on her 
ankle.  Upon observation she was noted to have mild edema and an 
abrasion.  There was no joint instability noted and the ankle was 
neurologically intact.  The clinical assessment was contusion.  
In August 1995, the Veteran complained of left wrist pain after 
having lifted a heavy crate and twisting her wrist.  The clinical 
assessment was sprained left wrist.  Upon examination at 
separation from service in September 1995, the Veteran was not 
noted to have any wrist or ankle conditions.

Post-service VA medical records do not show any complaint, 
treatment, or diagnosis of right or left wrist and ankle 
conditions.  Private medical records of treatment between 
December 2005 and March 2006 were received from Dr. Rattiner.  
Although the Veteran reported in her substantive appeal that he 
treats her for the claimed conditions, no diagnoses of ankle or 
wrist disabilities are included in his records.  Of note however, 
is a January 2006 entry that mentions that the Veteran's left 
wrist was bothering her; a note dated three days later noted some 
improvement.  In a letter dated in January 2007, Dr. Rattiner 
indicated that his office had adjusted the Veteran's left 
wrist/arm no more than a few times and no examination was noted.  
Additional private medical records in the claims file are silent 
for complaint or treatment for the claimed disabilities.

The Board finds that entitlement to service connection for the 
claimed bilateral wrist and ankle conditions is not warranted.  
While the Veteran is noted to have been diagnosed with a right 
ankle contusion and a left wrist sprain in service, these 
conditions are not shown to have been chronic as no further 
complaint or treatment is noted beyond the initial consultation.  
Moreover, upon separation from service the Veteran was not noted 
to have any defects involving either wrist or either ankle.  

The Board acknowledges that the Veteran reports that she has had 
pain in both her wrists and ankles since service; however, the 
post-service treatment records do not reveal any diagnosis or 
treatment for any specific right wrist or bilateral ankle 
condition.  As indicated, there appears to have been post-service 
treatment for the left wrist, but this was not until 2006, more 
than 10 years after separating from service.  The Veteran has 
reported that accommodations are required at work due to these 
conditions, however, an October 2005 VA physical therapy consult 
reports that she has cervical and shoulder pain such that certain 
accommodations should be provided to her at work.  There is no 
mention of her wrists and ankles.  The absence of evidence of any 
complaint of right wrist and bilateral ankle disability, as well 
as the absence of treatment for a left wrist disability for many 
years after service constitutes negative evidence tending to 
disprove the claim that the Veteran had any wrist or ankle injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

The Veteran is competent to report that she currently experiences 
pain in both of her wrists and ankles.  However, pain alone does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Furthermore, none of the medical records showed 
that she has been diagnosed as having wrist or ankle disabilities 
at any time during the pendency of this claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of the 
claim).  The Veteran, while competent to report an injury and 
symptoms such as pain, is not competent as a lay person to 
diagnose a chronic condition of the wrists and ankles.  Moreover, 
even if the Board were to find her competent to do so, her 
credible lay assertions that she has current disabilities are 
outweighed by the more probative medical evidence, which does not 
show complaints or diagnoses pertaining to the ankles and wrists, 
and also by the amount of time since her separation from service 
during which she did not make medical complaints pertaining to 
these conditions.  While the chiropractor noted that the 
Veteran's left arm/wrist were adjusted more than a few times, no 
diagnosis was provided.  Moreover, the VA outpatient treatment 
records do not show any complaint or diagnosis of a left wrist 
condition.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As the Veteran is not currently shown to have any diagnosed 
chronic ankle or wrist conditions, the preponderance of the 
evidence is against entitlement to service connection for these 
claimed conditions.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic left wrist condition is denied.

Service connection for a chronic right wrist condition is denied.

Service connection for a chronic left ankle condition is denied.

Service connection for a chronic right ankle condition is denied.


REMAND

The Veteran seeks service connection for a dental condition.  

Service treatment records fail to show evidence of treatment for 
an injury or trauma to the Veteran's mouth or teeth, or any tooth 
loss due to loss of substance of the body of the maxilla or 
mandible associated with any dental problems.  The Veteran's 
lower wisdom teeth were removed in service.  Post-service private 
medical records reflect treatment for periodontitis and 
periodontal maintenance.

The Board notes that the Veteran previously identified Dr. 
Woodall, as a dentist that had treated her for her claimed dental 
condition, on her Authorization and Consent to Release 
Information to the VA (VA Form 21-4142), submitted in August 
2004.  In September 2004, the RO attempted to obtain dental 
records that were dated between January 1995 and December 1999.  
A response from Dr. Woodall's office indicated that the Veteran 
had not been treated until February 18, 2003.  The RO made no 
further effort to obtain dental records for the identified 
date(s) of treatment.  

VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  38 C.F.R. § 
3.159(c) (2010).  As VA is on notice that private dental 
treatment records exist and are potentially relevant to the 
Veteran's claim, all reasonable effort to obtain these records 
must be undertaken.

The Board also notes that entitlement to VA outpatient dental 
treatment was adjudicated at the VAMC and denied in a March 2005 
rating decision.  The Veteran was provided notice of the adverse 
decision and her appellate rights in a letter dated March 29, 
2005.  The Veteran timely disagreed with the rating decision; 
however, neither the August 2006 statement of the case (SOC) nor 
subsequent supplemental statements of the case (SSOC) included 
the issue of entitlement to service connection for VA outpatient 
dental treatment.  As such, this issue is remanded for an SOC, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request sufficient 
information to identify and locate any 
outstanding dental treatment records, 
specifically to include records from Dr. 
Woodall from February 18, 2003 to the 
present.  She should be provided with an 
appropriate Authorization and Consent to 
Release Information to the VA (VA Form 21-
4142), and all identified records should be 
obtained and associated with the claims file.  
If any identified record is unavailable, the 
RO should so specifically state and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain these 
records, including those which may ultimately 
prove unsuccessful, must be documented in the 
claims file.

2.  Issue the Veteran an SOC with respect to 
her claim seeking entitlement to VA 
outpatient dental treatment, to include 
notification of the need to timely file a 
Substantive Appeal to perfect her appeal on 
this issue, unless the claim was granted by 
the VA Medical Center.  The RO should allow 
the Veteran the requisite period of time for 
a response.  If the VA Medical Center has 
granted her claim or issued her a statement 
of the case, the documentation thereof should 
be obtained and associated with the claims 
folder. 

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with an 
SSOC.  An appropriate period of time should 
be allowed for response before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


